Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 CONTACT: Cheryl D. Hodges (859) 392-3331 OMNICARE REPORTS SECOND QUARTER RESULTS - Quarterly Revenues and Adjusted Diluted EPS Exceed Expectations - - Quarterly Operating Cash Flow Continues Strong - - Revised Earnings Guidance Reflects Favorable Performance - COVINGTON, Ky., July 31, 2008  Omnicare, Inc. (NYSE:OCR), one of the nation's leading providers of pharmaceutical care for the elderly, today reported financial results for its second quarter ended June 30, 2008. Financial results for the quarter ended June 30, 2008, as compared with the same prior-year period, including restructuring and related charges and other special items described below, were as follows: Earnings per diluted share were 31 cents versus 41 cents Net income was $36.8 million as compared with $49.2 million Sales were $1,550.2 million as compared with $1,549.2 million Results for both the second quarter of 2008 and 2007 include special items (which are described below) of $28.5 million pretax and $20.2 million pretax, respectively. Adjusting for these special items, results for the quarter ended June 30, 2008 and 2007, respectively, were as follows: Adjusted earnings per diluted share were 46 cents versus 51 cents Adjusted net income was $54.6 million as compared with $61.6 million Sales were $1,550.2 million as compared with $1,549.2 million The Company noted that its results continue to be impacted by the unilateral reduction in April 2006 by UnitedHealth Group, Inc. and its Affiliates (United) in the reimbursement rates paid by United to Omnicare by switching to its PacifiCare pharmacy network contract for services rendered by Omnicare to beneficiaries of Uniteds drug benefit plans under the Medicare Part D program. The differential in reimbursement rates that resulted from Uniteds action, as compared with Omnicare, Inc.  100 East RiverCenter Boulevard  Covington,
